On writ of error we review judgment in favor of plaintiff in an ejectment action on directed verdict.
The plaintiffs proved a paramount title to the property involved.
No useful purpose may be served, or valuable result be accomplished, by promulgating an opinion discussing the questions presented in the briefs filed.
It is sufficient to say that the record has been examined in the light of the briefs on behalf of the respective parties and no reversible error is made to appear.
The judgment is affirmed.
So ordered.
BROWN, C. J., WIRTFIELD, BUFORD and ADAMS, JJ., concur.